Title: From Thomas Jefferson to James Monroe, 25 August 1824
From: Jefferson, Thomas
To: Monroe, James

Monto
Aug. 25. 24.The moment, my dear friend, is come which I was so anxious should happen in your time. the office of P.M. in Richmd is become vacant by the long expected death of the incumbent, and I cannot omit to urge my former suits in behalf of Colo Peyton. in the several cases in which I have been forced to hand to you the names of sollicitants for office I never suffered my wishes to go beyond the duties of meer testimony, in this case I confess my personal anxieties are deeply embarked. but they too should have been restrained had I not known the object of them to be in capacity for the office integrity, diligence worth, and public esteem and confidence equal to what can be urged for any competitor. I hope you will pardon my laying your frdshp under contribn in this single case and consider me now as ever devotedly yours.Th: J.